Citation Nr: 1448133	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for epididymitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for urethritis (claimed as discharge from and pain in testicle).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for aggravation of preexisting lumbar spine disability, currently claimed as 1/2 inch gap to spinal cord at the L5 level, herniated disc at the L3 level, and residuals spinal surgery.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability, status post-bilateral quadriceps tendon repair.

5.  Entitlement to service connection for scars or marks on buttocks and coccyx.

6.  Entitlement to service connection for shortening of left lower extremity.
7.  Entitlement to service connection for residuals of stomach injury.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that continued a noncompensable rating for the epididymitis; denied entitlement to service connection for the noted disabilities; and, denied reopening of the lumbar spine and bilateral knee claims.  Jurisdiction was later transferred to the RO in Jackson, Mississippi.

The June 2010 rating decision reflects that the RO adjudicated the urethritis claim de novo.  The Board, however, has characterized the issue as noted on the title page to conform with the procedural history of the case.  See generally Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In his May 2012 Substantive Appeal (VA Form 9), the Veteran indicated that he desired a Board hearing at the Board's Central Office in Washington, DC.  He withdrew such request in a June 2012 VA Form 9.  See 38 C.F.R. § 20.704(e) (2014).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's epididymitis has not manifested with the need for long-term drug therapy, hospitalization, or intermittent intensive management; however, the record is in equipoise as to whether there is urinary voiding twice nightly.

2.  A May 1982 Board decision determined that urethritis was not incurred during active service.  New and material evidence was not received within one year of the Board's decision, and the Veteran did not appeal it.

3.  The evidence added to the record since the May 1982 rating decision does not trigger the need for additional assistance to the Veteran nor does it raise a reasonable possibility of proving the claim.

4.  An April 2006 rating decision determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for aggravation of a preexisting lumbar spine disability, and also denied entitlement to service connection for a bilateral knee disability.  New and material evidence was not received within one year of the April 2006 decision, and the Veteran did not appeal it.

5.  The evidence added to the record since the April 2006 rating decision does not trigger the need for additional assistance to the Veteran nor does it raise a reasonable possibility of substanitating either the lumbar spine or bilateral knee claim.

6.  The preponderance of the evidence of record shows no currently diagnosed shortening of the left lower extremity; any residuals of a stomach injury; or, scars of the buttocks or coccyx.


CONCLUSIONS OF LAW

1.  The requirements for a 10 percent rating for epididymitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.115(a), 4.115(b), Diagnostic Code (DC) 7525 (2014).

2.  The May 1982 Board decision that denied entitlement to service connection for urethritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 1104.

3.  New and material evidence to reopen a claim of entitlement to service connection for urethritis has not been received and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

4.  The April 2006 rating decision that denied reopening of a claim of entitlement to service connection for aggravation of a preexisting lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

5.  New and material evidence to reopen a claim of entitlement to service connection for aggravation of a preexisting lumbar spine disability has not been received and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

6.  The April 2006 rating decision that denied entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

7.  New and material evidence to reopen a claim of entitlement to service connection for a bilateral knee disability has not been received and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

8.  The criteria for entitlement to service connection for scars of the buttocks and coccyx have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303.

9.  The criteria for entitlement to service connection for shortening of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303.

10.  The criteria for entitlement to service connection for residuals of a stomach injury have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, RO letters dated in October and December 2009 provided the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor his representative asserts any notice deficiency or prejudice due to the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 (2009).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In addition to the VA and private treatment records, the RO also obtained the records related to the Veteran's receipt of benefits from the Social Security Administration (SSA).  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The Board notes the Veteran was not afforded a VA examination as part of the assistance he received on his stomach, leg length, and skin claims but finds no prejudice for the reasons explained below.

Under the VCAA, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); (West 2002).  The threshold for an examination is quite low.  See McClendon, supra. 

Notwithstanding the low threshold, the Board finds that the duty to obtain an examination was not triggered in this case.  Service treatment records do not indicate any treatment for either a stomach, leg length, or skin disorder during active service.  Those areas were assessed as normal by the September 1970 physical examination for separation.  There is also no evidence, to include competent and credible lay evidence, of continuous symptomatology since service for such disorders.  Indeed, the Board finds the medical evidence of record is sufficient to make a decision on the claim.  
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  A claimant may experience multiple distinct degrees of disability during the rating period on appeal that might result in different levels of compensation from the date the RO received the current claim or one year prior to that date if indicated by the evidence.  38 C.F.R. § 3.400(o)(2); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Analysis

The disorder in question has been rated under DC 7525.  See 38 C.F.R. § 4.115b.  VA received the Veteran's current claim for a compensable rating in September 2009.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunction, infections, or a combination of these.  Rating criteria are provided for renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections (UTI), and the rating codes will refer to each of these groups according to the appropriate symptomatology.  38 C.F.R. § 4.115a.

DC 7525 requires that the disorder be rated as UTI under 4.115a.  Those criteria provide that UTI requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management, warrants an evaluation of 10 percent.  Id.

At the February 2010 VA examination, the Veteran reported that he had a flare-up of epididymitis in active service that had been treated with antibiotics.  Since his active service, he had continued to experience left testicle tenderness brought on by bumps or not wearing supportive underwear.  In the 1970s, he was told he needed to wear supportive underwear or a jock strap.  The Veteran still experienced occasional episodes of discomfort with the crossing of his legs or getting his testicles in a bind.  The resulting pain could last for two to three days.  He denied any swelling or fever, and reported he had not taken any antibiotics or received any other treatment since the 1970s.  He also denied any incontinence or UTIs.  He reported voiding three times during the day and once or twice at night.  He also denied any impact of the condition on his activities of daily living, occupation, or sexual performance.

Physical examination revealed a normal penis, and both testicles descended normally and of normal size.  There was tenderness over the epididymal area to the left testicle but palpation revealed no appreciable stone formation.  The examiner diagnosed residuals of noninfectious epididymitis of the left testicle which was treated only with the wearing of supportive underwear and no medication.

The objective findings on clinical examination show the Veteran's left testicle epididymitis continued to more nearly approximate the assigned noncompensable rating.  38 C.F.R. §§ 4.1, 4.10, 4.31,4.115a, 4.115b, DC 7525.  The Board finds a compensable rating of 10 percent was not met or approximated on this basis, as the Veteran has not required medical treatment of any kind, to include medication or hospitalization, for decades.  The examination report noted the Veteran formerly worked as a truck driver, and had not worked since 2003 due to other disabilities.

The Board notes that the June 2010 rating decision reflects the Veteran's left testicle epididymitis is rated analogous to epididymitis.  See 38 C.F.R. § 4.20.  
In this regard, the Veteran reported voiding one to two times during the night.  Voiding twice per night would warrant a 10-percent rating for urinary frequency.
While the record does not clearly indicate that the urinary frequency is a symptom of the service-connected disability in this case, the Board will resolve doubt in the Veteran's favor and award a 10 percent evaluation.  The record does not support a higher rating as there is no showing of daytime voiding every one to two hours or night time voiding three to four times.  There is also no voiding dysfunction.    

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court Of Appeals For Veterans Claims stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998), overruled on other grounds Webster v. Shinseki, 428 Fed. Appx. 976, 977 (2011).

Background of Urethritis Claim

The Veteran included urethritis in a claim VA received in October 1980.  The January 1981 rating decision noted that service treatment records did not document any treatment for urethritis.  A January 1979 special urological examination noted the Veteran's report that he had sought treatment more than 30 times over the prior year for symptomatology referable to prostatitis and urethritis.  The examiner noted three documented episodes of gonorrhea.  There was no active urethritis at the time of the examination.  The examiner indicated that the Veteran felt the multiple episodes of gonococcal urethritis had contributed his epididymitis symptoms.  A November 1980 examination was conducted by the same examiner.  Physical examination revealed no evidence of an active urethral discharge.  The examiner diagnosed recurrent urethritis, asymptomatic at the time of examination.  The examiner also noted that the Veteran's urethral symptoms were not related to his epididymitis but his past episodes of gonococcal urethritis.

The January 1981 rating decision denied entitlement to service connection for urethritis, as the evidence showed it was not incurred in service.  The May 1982 Board decision also denied the Veteran's urethritis claim.  The Board noted the November 1980 medical opinion where the examiner opined the urethritis was not causally related to the Veteran's service-connected epididymitis.  Thus, the Board determined urethritis was not present in active service, and it was not causally related to the epididymitis.  Board decisions are final when issued.  38 C.F.R. § 20.1100.  The Veteran did not appeal the May 1982 Board decision.  VA received the Veteran's application to reopen the urethritis claim in September 2009.


Background of Original Low Back Claim

VA received the Veteran's initial claim for a lumbar spine disability in September 1970, the same month he was separated from active service.  The RO considered a June 1969 Report of Medical Examination For Induction reflecting that the Veteran was assessed as normal in all areas and was deemed fit for military duty with a 1A Profile.  Further service treatment records reviewed by the RO also included a February 1970 report by a private physician that noted the Veteran was diagnosed with a concussion, right side of the head, in January 1970, strained muscles, right side of the neck, chest injury, laceration of the right eye, and pulled muscles of the back, all due to an accident-apparently prior to January 1970.  Service treatment records dated in June 1970 note the Veteran had presented at sick call on several occasions with complaints of a strained back.  Physical examination revealed no spasm or evidence the Veteran was in pain.  Robaxin was prescribed.  Later that same month, he complained of lumbar back pain, and he reported his symptoms had their onset in 1968 with spinal column loosening.  He reported further that a December 1969 motor vehicle accident (MVA) had aggravated his back considerably.  The entry noted the Veteran complained of paralumbar spasms despite negative X-rays and a negative orthopedic examination.

A July 1970 Report of Medical Examination For Medical Board reflects a diagnosis of chronic low back pain with radiculopathy and possible HNP (ruptured disc) that existed prior to service.  A Physical Profile also dated in July 1970 notes the Profile was for an HNP, and he was restricted to light duty while awaiting separation.  An August 1970 Narrative Summary noted the Veteran reported a work-related injury in September 1969, and X-rays were read as having shown a transitional vertebrae at L5-S1.  The Medical Board noted a diagnosis of chronic low back pain, HNP that existed prior to service.  The Medical Board recommended the Veteran's discharge as due to erroneous induction.

The February 1971 rating decision reflects the RO determine the evidence showed the Veteran's low back disability existed prior to service, and the evidence did not show any re-injury of the Veteran's low back or aggravation.  Thus, entitlement to service connection was denied.  A letter dated that same month informed the Veteran of the decision and of his right to appeal.

In August 1981, the RO received a letter from one the Veteran's Senators with a letter from the Veteran attached.  The Veteran related in his letter that his back was injured prior to his draft into the Army, and that his back was aggravated by duties, to include KP, that required lifting.  He asserted that his first sergeant required him to perform strenuous duties even after he was placed on Profile.  An August 1981 RO response to the senator advised the Senator to inform the Veteran he was free to submit additional evidence if he so desired.

In August 1973, the Veteran applied to reopen his low back claim.  A September 1973 RO letter informed the Veteran he needed to submit new and material evidence, and he had one year to submit it.

In 1976, the Veteran requested an RO hearing in conjunction with his claim of entitlement to service connection for epididymitis.  He also applied to reopen the low back claim.  Evidence added to the record included 1974 records of chiropractic treatment for whiplash injury, and evidence the Veteran was involved in some type of litigation.  The new evidence also included the Veteran's testimony before a RO rating board that consisted of a medical specialist, an occupational specialist, and a hearing officer.  The Veteran testified that he injured his back while on KP, and he had experienced low back pain ever since.  An October 1976 genitourinary examination report reflects the physical examination of the Veteran's low back revealed normal range of motion and negative straight leg raising.  Diagnosis was negative physical examination.

The Board notes a second envelope in the claims file that contains service treatment records and is date stamped May 1976.  Although this envelope was received after the February 1971 rating decision, the 1971 rating board obviously had access to the information in the records, as it is noted in the February 1971 rating decision.  In any event, the November 1976 rating decision reflects that the RO reopened the low back claim and denied it on the merits.  See 38 C.F.R. § 3.156(c).  A letter dated that same month informed the Veteran of the rating decision.

In April 1981, the Veteran again applied to reopen the low back claim.  In support of his application, the Veteran submitted an April 1981 "medical report" purportedly from a Dr. L.  The Board uses quotes because the RO subsequently determined the document was not authentic.  The "report" set forth the Veteran's in-service history and notations contained in the service treatment records, and that the Veteran injured his back lifting a crate of eggs.  The "report" reflects an opinion from Dr. F that the in-service lifting incident aggravated the Veteran's preexisting low back injury.  Also submitted was a March 1981 "report" from Dr. L that reported a diagnosis of severe lumbosacral strain.

The Veteran had already perfected an appeal of a claim of entitlement to a compensable rating for his epididymitis in April 1981.  The RO included the Veteran's application to reopen the low back claim in a September 1981 Supplemental Statement of the Case (SSOC).  Prior to 2002, it was permissible to add a new issue to a SSOC.  But cf. 38 C.F.R. § 19.31(a).

A May 1982 Board decision considered all of the evidence listed earlier, including outpatient treatment records.  The Board determined the Veteran had a transitional vertebrae at level L5-S1, which is a developmental defect, when he entered service; he had conceded longstanding symptomatology; had experience back injuries prior to service; and a HNP other disc disease was suspected.  The Board determined the evidence showed no increase in the severity of the preexisting low back disorder.  Consequently, the Board determined the evidence clearly and unmistakably showed the Veteran had a low back disorder when he entered service; no additional back disability was incurred during active service; and, the preexisting back disability did not increase in severity during active service.

The Veteran was informed of the Board decision in May 1982.  As noted earlier, Board decisions are final when issued.  38 C.F.R. § 20.1100.  The Veteran did not submit new and material evidence within one year of or appeal the Board decision.

In October 1989, the Veteran again applied to reopen the back claim.  He submitted a copy of the "report" of Dr. L.  It had been retyped on non-letterhead legal size paper.  A November 1989 RO letter informed the Veteran the report did not constitute new and material evidence to reopen the back claim and denied a reopening of the claim.  The Veteran again sought to reopen the claim in June 1991.  He submitted a copy of an October 1990 lumbar spine X-ray examination report that noted a bony abnormality that suggested evidence of chronic low back pain.  A July 1991 RO letter informed the Veteran the X-ray report had no bearing on the issue of a connection with active service.  The Veteran sought again to reopen in November 1992.  He submitted a copy of the September 1970 Profile issued for his low back disability.  The Veteran also submitted a copy of another report of Dr. L that noted he examined the Veteran in October 1990 after a work-related injury.  The report did not contain a nexus opinion.  He also submitted a July 1992 report of examination that noted the Veteran reported a work-related injury in October 1990.  The report noted a diagnosis of lumbar disc syndrome and left sciatic radiculitis.  A March 1993 deferred rating decision reflects a draft of a decision letter to be sent to the Veteran that stated his submissions did not meet the criteria for new and material evidence.  However, the claims file does not contain a copy of a letter to that effect.

The Veteran applied to reopen the claim in April 1996.  He submitted a copy of a purported radiology report that showed an HNP.  The report also reflected an unsigned statement at the bottom that noted an opinion that an in-service lifting injury aggravated the Veteran's low back.  A May 1996 RO decision letter informed the Veteran that an April 1993 decision had become final, and he had not submitted new and material evidence to reopen his claim.  The Veteran perfected an appeal of the decision.  He again submitted statements purportedly from his doctors who opined his current low back disability was connected to his active service.  The evidence included a November 1996 positive nexus opinion on the letterhead of a VA Office of District Counsel.  He also appeared at an RO hearing in November 1996 where he again testified he was injured during his active service.  Contrary to his earlier concessions, however, the Veteran denied a pre-service low back injury.

In a January 1997 letter, the district counsel disavowed having issued the November 1996 letter and noted the only contact that office had with the Veteran had been several years earlier in connection with a medical care recovery file.

In a March 1997 letter, the Veteran disagreed with the SSOC.  He repeated the assertions made over the years, to include having sustained a back injury while complying with orders of his first sergeant.

An August 1997 Board decision cataloged all of the evidence added to the record since the 1982 Board decision.  The August 1997 Board decision also set forth the numerous discrepancies in the medical records submitted by the Veteran.  The Board determined that the evidence was new, it was not material but duplicative.  The Board denied a reopening of the claim.  The Veteran did not appeal the August 1997 Board decision.

In early 2000, the Veteran applied to reopen the back claim.  He submitted a copy of an earlier VA Form 21-526 on which he claimed entitlement to service connection for his low back, and copies of excerpts of his service treatment records.  An April 2000 RO letter informed the Veteran his submissions did not constitute new and material evidence to reopen the claim, as it did not show his low back disorder did not preexist active service or that active service worsened it.

The Veteran applied again in April 2002 to reopen the back claim and he also applied for a nonservice-connected pension.  He submitted private records of treatment for chest pain secondary to a MVA.  The records also noted his complaints of low back pain, and that the Veteran was discharged against medical advice.  The July 2002 VA examination report reflects the Veteran's complaints of low back pain.  The examiner noted a lumbar spine X-rays were normal.  The diagnosis was mild lumbosacral strain, and the examiner opined the Veteran's disabilities were not permanent and total.

An August 2002 rating decision determined new and material evidence was not received and denied a reopening of the low back claim.  An RO letter also dated in August 2002 informed the Veteran of the rating decision.  The Veteran did not submit new and material evidence or appeal the August 2002 rating decision.

In May 2005, the Veteran applied to reopen his back claim.  Added to the record were VA outpatient treatment records that noted a work-related injury and the Veteran's complaints of pain.  The Veteran also submitted a copy of a favorable ruling by a Social Security Administration administrative law judge (ALJ).  The ALJ rendered no finding as concerned any causal connection between the Veteran's low back and his active service.  A September 2005 rating decision determined the submissions did not constitute new and material evidence to reopen the claim.  A November 2005 RO letter informed the Veteran of the decision.  The Veteran did not appeal the decision.

In February 2006, the Veteran referenced his chronic back pain in a claim of entitlement to service connection for his bilateral knee disability.  VA outpatient records were added to the record, but they primarily documented the Veteran's knees.  They did not contain any reference to any causal connection between the Veteran's low back and his active service.  An April 2006 rating decision determined the submissions did not constitute new and material evidence to reopen the claim.  An RO letter also dated in April 2006 RO informed the Veteran of the decision.  New and material evidence was not submitted within one year of the April 2006 rating decision, nor did the Veteran appeal the decision.  Hence, it became final.  38 C.F.R. § 20.302.  The April 2006 rating decision is the last final decision on the issue of whether new and material evidence has been received to reopen the low back claim.  VA received the Veteran's current application to reopen the low back claim in September 2009.

Background of Bilateral Knee Claim

VA received the Veteran's claim of entitlement to service connection for a bilateral knee disability in February 2006.  He asserted that his knee disability started in active service, continued thereafter, and that he had required surgery.

Service treatment records dated in June 1970 contain a consult that was related to the Veteran's physical examination for induction.  The entry notes the Veteran complained of left knee pain after a doctor twisted it during the induction examination.  He reported further that he had sustained a twisted knee while playing basketball in 1968, and he had been treated for the knee five months prior to the consult.  The Veteran also reported he had injured the left knee one week earlier.  The examiner noted that the physical examination of the knee was essentially normal, and that the Veteran's reported symptoms could not be explained by either the examination or X-rays.  The July 1970 Report of Medical Examination For Medical Board and the examination report for Medical Board noted that the Veteran's lower extremities were normal.

VA outpatient records of April 1974 note the Veteran's complaints of left knee pain.  Examination revealed some patellofemoral tenderness, and much tenderness at the quads over the patellar.  The examiner prescribed Indocin.

January 2006 private records note the Veteran's report of sudden onset of knee symptoms one week before his presentation.  He complained of bilateral knee pain, weakness, and instability.  The Veteran reported that his knees were hurt while playing basketball.  He was diagnosed with bilateral quadriceps tendon rupture, and he underwent surgery three days later to repair both tendons.  The medical records do not reflect any opinion by the examiner that the bilateral knee injury was causally related to active service, and there is no notation that the Veteran reported any such connection.

An April 2006 rating decision determined that the Veteran's bilateral knee disorder did not have its onset in active service nor was it causally connected with active service.  An RO letter also dated in April 2006 informed the Veteran of the rating decision.  The Veteran did not submit new and material evidence or appeal the April 2006 rating decision.  Hence, it became final one year after the date of issuance.  38 C.F.R. § 20.302.  VA received the Veteran's application to reopen the claim in September 2009.






Analysis

Urethritis

The evidence added to the record since the May 1992 Board decision includes the Veteran's outpatient treatment records, which are related primarily to his service-connected left testicle epididymitis.  Those records note the Veteran's treatment and maintenance for his disabilities.  They do not reference an opinion or finding that a urethritis disorder occurred in active service.  Hence, while new, they are not material.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).  Thus, in light of all of the above, the Board is constrained to find new and material evidence to reopen the urethritis claim has not been received.  38 C.F.R. § 3.156.

Low Back

The evidence added to the record since the April 2006 rating decision includes VA outpatient records, the records related to the Veteran's disability determination by SSA, and the Veteran's written submissions.  The referenced additions are new in the sense that they were not before the rating board in April 2006, but they are not material.  The VA and SSA are almost essentially one, as apart from general assessments, SSA relied on the Veteran's VA treatment records.  The treatment records note the Veteran's treatment and maintenance for his disabilities.  They do not reference an opinion or finding that the Veteran's lumbar spine disability was aggravated by his active service.  Hence, they are not material to the issue.  See Morton, 3 Vet. App. 508.  No other evidence, to include the lay statements of record, tends to suggest that the current disorder is related to service.

Specifically concerning the Veteran's written submissions, they are redundant to those he has continuously submitted over the years since 1976.  The Board notes that the Veteran alleged in past efforts to reopen the claim that he aggravated his existing back injury via an in-service lifting injury.  In a September 2009 statement, he asserts he aggravated his back when he caught a 70-pound sack of potatoes tossed from a truck.  Nonetheless, this is not a substantive distinction.  His claim is still for aggravation of low back injury, which was adjudicated in 1971.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, in light of all of the above, the Board is constrained to find new and material evidence to reopen the low back claim has not been received.  38 C.F.R. § 3.156.

Bilateral Knee Disability
   
The state of the record is the same as concerns the bilateral knee disability.  VA outpatient records added to the record note the Veteran's post-operative treatment of his knees.  They do note any opinion of a causal connection with the Veteran's active service.  The findings of the SSA ALJ did not reference the bilateral knee disorder.  Hence, while the treatment records are new, they are not material.  Morton, 3 Vet. App. 508.  Thus, in light of all of the above, the Board is constrained to find new and material evidence to reopen the urethritis claim has not been received.  38 C.F.R. § 3.156.

Service Connection

General Requirements

The legal requirements for service connection set forth earlier in the requirements for new and material evidence are incorporated here by reference.  Further, a layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)).  
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In a September 2009 statement submitted in support of his claim, the Veteran asserted that he sustained a stomach injury in active service when he caught a 70-pound sack of potatoes tossed from a truck.  He further contended that catching the bag of potatoes also caused his right leg to be longer than his left.  His last assertion is that he sustained burns to his buttocks as a result of his first sergeant ordering him to sit outside on a tin chair in temperatures the Veteran asserts reached 120+ degrees.

There are no entries in the service treatment records related to a stomach injury.  The July 1970 Report of Medical Examination For Separation notes the Veteran's lower extremities, abdomen and viscera, and skin were assessed as normal.  VA treatment records of April 1975 note the Veteran's complaints of stomach discomfort.  The record notes the examiner directed that peptic ulcer disease be ruled out.  A May 1975 report of upper gastrointestinal series notes the tests revealed the stomach as of normal shape and location.  There was no evidence of an ulcer.

The outpatient treatment records consistently note the absence of any abnormalities of the Veteran's extremities or skin abnormality such as scar residuals.  They do not list a current diagnosis of a disorder of either area.  In light of all of the above, the Board is constrained to deny the claims.  38 C.F.R. § 3.303; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's new claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 10 percent rating for epididymitis is granted.

New and material evidence to reopen a claim of entitlement to service connection for urethritis (claimed as discharge from and pain in testicle) has not been received.  The petition to reopen the claim is denied.

New and material evidence to reopen a claim of entitlement to service connection for aggravation of preexisting lumbar spine disability, currently claimed as 1/2 inch gap to spinal cord at the L5 level, herniated disc at the L3 level, and residuals spinal surgery has not been received.  The petition to reopen the claim is denied.

New and material evidence to reopen a claim of entitlement to service connection for bilateral knee disability, status post-bilateral quadriceps tendon repair, has not been received.  The petition to reopen the claim is denied.

Entitlement to service connection for scars or marks on buttocks and coccyx is denied.

Entitlement to service connection for shortening of left lower extremity is denied.

Entitlement to service connection for residuals of stomach injury is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


